       Case 5:20-cv-00289-TJM-ATB Document 1 Filed 03/13/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                           NORTⅡ ERN DISTRICT OF NEW YORK

  United States of America,

                                 Plaintif鳥


                 V.                                   C市 il Action No.: 5:20-cv-289 (TJM/ATB)

  $13,272.00 in Unitcd Statcs Currcncy,

                                 Defendanti

                      VERIFIED COⅣ IPLAINT FOR FORFEITURE IⅣ Rν

       The United States of America brings this verifled complaint fbr fOrfeiture J″      rθ   ″z against

the above¨ captioned asset(the     defendant cuⅡ ency")and allegcs as follows:

                                    NATURE OF THE ACT10N
       This is an actionノ ηrθ        brought pursuant to 21 U.S.C.§     881(a)(6)and Rulc G ofthe

Supplemelltal Rules for Certain Adnliralty or ⅣIaritillne Clailns and Asset Forfeiture Actions.

Forfeiture is sought ofthc dcfcndant currcncy as lnoney furnished or intcnded to bc hnlished in

cxchangc lor a controllcd substance,proceeds traceable to such an exchangc,or rnoncy used or

intended to be used to facilitate viol試 ions of21 U.S.C.§ §841 and 846.


                                              THE PARTIES
        １




               Plaintiffis thc United States of Amcrica.
        ２




               The defendant currcncy is$13,272.00,which is in thc custody ofthe Unitcd States.

                                   JURISDICT10N AND VENUE
       3)   This COurt has suttect mattcrjurisdiction over this action pursuallt to 28 U.S.C.§         §

1345 and 1355。

       4)    This COurt hasノ 刀rθ        jurisdictiOn over the dё fendalt currency pursuant to 28


UoS.C.§ 1355(b)。
       Case 5:20-cv-00289-TJM-ATB Document 1 Filed 03/13/20 Page 2 of 7



       5)        Venue is proper in this district pursuant to 28 U.S.C. $$ 1355 and 1395.

                                                        FACTS

       6)        ln   2014, the Syracuse Police Department ("SPD") began an investigation into

illegal narcotics trafficking by Joevon Mitchell ("Mitchell").

       7)        During the course of the investigation, physical surveillance of Mitchell's activities

was conducted and a series of controlled buys of cocaine were initiated.

       8)        Mitchell attempted to hamper law enforcement investigation by utilizing rental

vehicles, which he changed frequently, and numerous "stash houses" where he stored narcotics,

monetary proceeds and other related contraband.

       9)        Law enforcement estimated Mitchell was selling multiple ounces of cocaine at

approximately $1,000.00 to $1,400.00 per ounce, making him a mid-to-high level dealer for the

Syracuse area.

       10)       Mitchell repeatedly traveled between three locations within the City of Syracuse:

171 Maplehurst Avenue,        3I   8 Helen Street   -   1't Floor, and 408 Cannon Street.

       11)       171 Maplehurst Avenue is Mitchell's primary residence.

       12)       Based on SPD's observations of Mitchell's activities, it was determined that 318

Helen Street -   l't Floor   and 408 Cannon Street were being utilized by Mitchell as stash houses.

       13)       On October 8,2019, SPD applied for and were granted state search warrants for the

two stash houses and Mitchell's residence, as well as one of Mitchell's vehicles. The warrants

were signed by Hon. James Cecile, Syracuse City Court Judge.

       14)       On October 9,2019, at approximately 5:40 A.M., law enforcement officers from

SPD and various local agencies simultaneously executed the search warrants.

                      Search of     l7l   Maplehurst Avenue, Syracuse, New York
       Case 5:20-cv-00289-TJM-ATB Document 1 Filed 03/13/20 Page 3 of 7



           15)   At the time of the search of his residence on Maplehurst Avenue, Mitchell, his

girlfriend, Nakeema Whitehead ("Whitehead"), and their two young children were present.

Mitchell was detained separately while the search was conducted.

           16)   Mitchell admitted that he had a large amount of cash in the residence because   he


was getting ready to "re-up" his supply [of drugs] by purchasing 7.5 ounces of cocaine and a

quantity of marijuana at 5:00 P.M. that evening.

           17)   Mitchell repeatedly stated: "It's all mine, whatever here [171 Maplehurst Avenue]

is mine."

           18)   While executing the search warrant, investigators observed cocaine and drug

paraphernalia throughout the house, including baking soda (typically used as a cutting agent),

plastic baggies used for "tie-offsl", 3 digital scales, a stun gun, and 6 cell phones secreted

throughout the house. Cocaine residue was found throughout the kitchen and master bedroom.

           19)   In addition, investigators found a 9mm Luger handgun round and an electric money

counter.

           20)   Mitchell directed investigators to the defendant curency, which was located in the

children's bedroom and the master bedroom.

           2l)   $9,000.00 in U.S. curency was located in the children's bedroom in a middle

drawer under a bed, underneath children's clothing in thick, folded bundles.

           22)   $4,373.00 in U.S. Currency was located in the master bedroom, stuffed in thick,

folded bundles in the pocket of a men's denim hoodie lying on the bed.

           23) In the detached garage, under the seat of a children's electric riding toy,


I To package a drug, such as cocaine, into a smaller portion for   sale, a portionof cocaine in an
intact sandwich bag is filtered to a single corner of the baggie and the baggie is then "tied off,"
leaving remnants of torn plastic baggie.
          Case 5:20-cv-00289-TJM-ATB Document 1 Filed 03/13/20 Page 4 of 7



investigators located approximately 14 grams of cocaine.

                         Search of 318 Helen Street, Syracuse New York

          24)    Helen Street was a known stash house and makeshift laboratory where Mitchell

stored cocaine and cooked crack for resale. The apartment was sparsely furnished.

          25)    While executing   a   warrant at this building, investigators observed loose amounts   of

residual cocaine scattered across the kitchen countertops and several cabinet drawers, four digital

scales, an opened box of a cutting agent, a spoon, a sifter, a glass measuring cup and a bowl, all

covered in a fine residue of cocaine.

                                       Search of 408 Cannon Street

          26)    408 Cannon Street, Syracuse, New York is the home of Mitchell's mother, Desma

Mitchell, and her boyfriend, Gary Edwards.

          27)    Within the residence, investigators found eight digital scales which tested positive

for cocaine residue, more plastic baggies used for "tie-offs", an assortment of black rubber bands,

and a round of 9mm ammunition.

          28)    In the basement, investigators found ammunition, a vacuum sealed bag containing

cocaine residue, and a Hungarian Interarms 9mm handgun, serial no.: 02136, in a box wrapped in

a   knit hat.

          29)    In a shoebox on a stairwell leading to the upstairs bedrooms, investigators found

two additional firearms, a loaded Glock model        19.,   9mm handgun, serial no.: AYY749 US, and a

loaded SCCY CPX-I 9mm handgun, serial no.: 032222, along with a partially full box of 9mm

ammunition.

           30)   Mitchell was arrested and charged with Criminal Possession of a Controlled

Substance in the 3'd, 4'h and 7th degrees, Criminal Use of Drug Paraphernalia     in   the 2"d degree and
       Case 5:20-cv-00289-TJM-ATB Document 1 Filed 03/13/20 Page 5 of 7



Criminal Possession of a Weapon in the 4th degree. Mitchell met bail and his case is currently

pending prosecution with the Onondaga County District Attorney's Office.

       31)     Whitehead was arrested and charged with Criminal Possession of a Controlled

Substance in the 3'd,4th andJth degrees, Criminal Use of Drug Paraphernalia in the 2nd degree and

Criminal Possession of a Weapon in the     4th   degree. Whitehead met bail and her case is currently

pending prosecution with the Onondaga County District Attomey's Office.

        32) In December        2019, Whitehead filed an administrative claim with the Drug

Enforcement Administration      to the $13,000.00 that was seized from the Maplehurst Drive

residence. She swore, under penalty of perjury, that she earned all of the money as a Certified

Nursing Assistant.

       33) In December 2019, Mitchell filed an administrative                   claim with the Drug

Enforcement Administration to the $272.00 that was seized from the Maplehurst Drive residence.

He swore, under penalty of perjury, that he eamed the money cutting hair.

                                          CONCLUSION

        34)    As required by Supplemental Rule G(2)(f;, the facts set forth above support                 a


reasonable belief that the government   will   be able to meet its burden of proof at   trial. Specifically,

probable cause exists to believe that the defendant currency is money fumished or intended to be

furnished in exchange for a controlled substance, proceeds traceable to such an exchange, or

money used or intended to be used to facilitate violations of 21 U.S.C. $$ 841 and 846.

       WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

       a)      Issue a warrant of arrest in rem, in the form submittqd with this complaint;

       b)      Direct any person having any claim to the defendant currency to file and serve their
       Case 5:20-cv-00289-TJM-ATB Document 1 Filed 03/13/20 Page 6 of 7



verified claims and answers as required by 18 U.S.C. $ 983(a)(a) and Supplemental Rule G;

       c)      Enter judgment declaring the defendant currency to be forfeited and condemned to

the use and benefit of the United States; and

       d)      Award such other and further relief to the United States as it deems proper and just.


 Dated: March 13,2020                              Respectful ly Submitted,

                                                   GRANT C. JAQUITH
                                                   United States Attorney

 By:                                               lslMary E. Langan
                                                   Mary E. Langan
                                                   Assistant United States Attorney
                                                   Bar Roll No. 518971
        Case 5:20-cv-00289-TJM-ATB Document 1 Filed 03/13/20 Page 7 of 7



                                        VERIFICAT10N
 STATE OF NEW YORK

 COLINTY OF ONONDAGA



       Scott Henderson, being duly swom, deposes and states:

       I am aDetective with the Syracuse Police Department. I have read the foregoing Complaint

for Forfeiture and assert that the facts contained therein are true to the best of my knowledge and

belief, based upon knowledge possessed by me andlor on information received from other law

enforcement officers


Datcd this   3キハday OfMarch,2020.
             ■




                                                          Syracuse Police Department




 Swomto and subscribcdbeforemethis 13メ               d Oク

                                                       Notary Public


                                                                         ｀York
                                                               案 さ獣i[1フ 膠
                                                             Nota写

                                                                   r∬麒
                                                         Comml鼎 1■ 絆       ち :タ イ
                              Case 5:20-cv-00289-TJM-ATB Document 1-1 Filed 03/13/20 Page 1 of 1
 OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 $13,272.00 in United States Currency,
UNITED STATES OF AMERICA

      (b) County of Residence of First Listed Plaintiff               Onondaga                                  County of Residence of First Listed Defendant                Onondaga
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Mary E. Langan, Assistant U.S. Attorney (315) 448-0650
United States Attorney's Office, 100 South Clinton Street
Syracuse, New York 13261
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 ’ 1     U.S. Government                  ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                           of Business In This State

 ’ 2     U.S. Government                  ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 ’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
 ’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
 ’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
 ’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
 ’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
        & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
 ’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
 ’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
         Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
         (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
 ’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
         of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
 ’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
 ’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
 ’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
 ’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
 ’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
 ’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
 ’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
 ’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
 ’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
 ’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                              Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                      ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                              Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                      ’    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 ’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                         another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              21USC 881(a)(6)
 VI. CAUSE OF ACTION Brief description of cause:
                                              Drug proceeds/facilitation
 VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         ’ Yes     ’ No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   03/13/2020                                                             s/Mary E. Langan
 FOR OFFICE USE ONLY

                                                 Waived                                                                                    TJM                                       ATB
     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE

                                                                                                                                                      5:20-cv-289
                   Print                                 Save As...                            Export as FDF                         Retrieve FDF File                                Reset
